United States Court of Appeals
                      FOR THE EIGHTH CIRCUIT

                          ___________
                         No.   97-1458


___________

Daisy Manufacturing             *
Company, Inc.;                  *
                                *
                 Plaintiff      *
- Appellant,                    *
                                *
                                *   Appeal from the United
ABC, Inc.,                      *   States
                                *   District Court for the
               Intervenor       *   Western District of
Below - Appellee,               *   Arkansas
                                *
     v.                         *
                                *
Consumer Products Safety        *
Commission, Agency of the       *
Government of the United        *
States of America,

                Defendant -
Appellee.

                          ___________

               Submitted: September 8, 1997
                    Filed: January 14, 1998
                        ___________

Before HANSEN, JOHN R. GIBSON,            and   MORRIS   SHEPPARD
    ARNOLD, Circuit Judges.
                      ___________

JOHN R. GIBSON, Circuit Judge.
    Daisy Manufacturing Company appeals the district
court's1 order denying Daisy's request to enjoin the
Consumer Product Safety Commission from disclosing
certain records pursuant to a Freedom of Information Act
request. We affirm the district court's order denying
injunctive relief.

    During    1993,   the    Commission    initiated   an
investigation into the Daisy 880 Powerline Air Rifle,
pursuant to the Consumer Product Safety Act.       See 15
U.S.C. § 2054(b) (1994).        In 1996, the American
Broadcasting Company filed a Freedom of Information Act
request for records concerning the "methodology, scope,
and conclusion" of the Commission's investigation of the
Daisy 880 Air Rifle. Daisy objected to the release of
the records, claiming they were exempt from disclosure
under section 6 of the Product Safety Act. See 15 U.S.C.
§ 2055 (1994). After reviewing the requested records,
the Commission denied ABC's Information Act request, and
ABC appealed.     The Commission then reexamined the
documents and determined that the Information Act and the
Product Safety Act required the Commission to release
certain records from the investigation (primarily In-
Depth Investigation Reports, consumer product complaints,
and summaries of incident reports).

    After exhausting its administrative appeals, Daisy
filed a motion with the district court seeking a
temporary restraining order and a permanent injunction to
prohibit the Commission from releasing the documents.


      1
        The Honorable H. Franklin Waters, Chief Judge for the United States
District for the Western District of Arkansas.
                                        -2-
The Commission stipulated that it would not release the
documents until the district court ruled on the permanent
injunction.     The district court then granted the
Commission an extension of time to reconsider which
documents to release.     The Commission reexamined the
documents and, on two occasions, reduced the number of
documents to be released before submitting the documents
to the district court for in camera review.




                           -3-
    After reviewing the documents, the district court
upheld the Commission's determination to release the
records, concluding the Commission's determination was
not arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with the law.        Daisy
appealed, and the district court stayed release of the
documents pending a decision from this court.

    We review de novo the district court's review of the
Commission's decision to release the records. See Von
Eye v. United States, 92 F.3d 681, 685 (8th Cir. 1996).
The   Commission's  decision   to  release   information
compliance with an Information Act request is considered
an informal adjudication. See Chrysler Corp. v. Brown,
441 U.S. 281, 287, 317-18 (1979).    Judicial review of
informal adjudications is pursuant to § 10(e) of the
Administrative Procedure Act. Id. at 318; see Reliance
Electric v. Consumer Product Safety Commission, 924 F.2d
274, 277 (D.C. Cir. 1991). We, like the district court,
must uphold the Commission's determination to disclose
the information unless it is "arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with
law." See 5 U.S.C. § 706(2)(A) (1994). An arbitrary and
capricious determination is one in which the:

    agency has relied on factors which Congress has not
    intended it to consider, entirely failed to consider
    an important aspect of the problem, offered an
    explanation for its decision that runs counter to the
    evidence before the agency, or is so implausible that
    it could not be ascribed to a difference in view or
    the product of agency expertise.

Motor Vehicle Mfr's. Ass'n.v. State Farm Mut. Auto Ins.
Co., 463 U.S. 29, 43 (1983).
                           -4-
    The Consumer Product Safety Act empowers the
Commission to investigate the safety of consumer products
and gives the Commission broad powers to gather, analyze,
and disseminate vast amounts of private information. See
15 U.S.C. § 2054(b); Consumer Product Safety Commission
v. GTE Sylvania, Inc., 447 U.S. 102, 111 (1980).
However, to protect manufacturers when the Commission
plans to




                           -5-
disclose information in response to an Information Act
request, section 6(b)(1) of the Product Safety Act
requires the Commission to take reasonable steps to
assure that such disclosure is "accurate" and "fair in
the circumstances."    15 U.S.C. § 2055(b)(1).    Daisy
argues that the Commission violated section 6(b)(1)
because the Commission determined to disclose certain
records without first taking reasonable steps to assure
that the information in the documents is accurate and
fair in the circumstances.

    After reviewing the record, we conclude the
Commission took reasonable steps to assure accuracy and
fairness in disclosing the information. The Commission
conducted independent investigations to corroborate the
disclosed information in each investigation report. In
addition, the Commission determined to release only those
documents containing consumer complaints or incident
reports that the Commission independently investigated or
confirmed. Furthermore, the Commission plans to release
a written explanation accompanying the documents stating
that it has not determined the cause of any of the
reported incidents.      Also, if Daisy consents, the
Commission plans to release Daisy's comments and
objections to any of the documents at issue. These steps
are adequate to assure accuracy and fairness in the
circumstances.

    Daisy also argues that the Commission's decision to
disclose the records violates section 6(b)(5) of the
Product Safety Act. Section 6(b)(5) restricts an agency
from disclosing information reported to it by a
manufacturer pursuant to section 15 (b) of the Product

                           -6-
Safety Act. See 15 U.S.C. § 2055(b)(5). Section 15(b)
requires manufacturers with knowledge that their product
fails to comply with an applicable consumer product
safety rule or contains a hazardous defect to inform the
Commission about the defect or risk. 15 U.S.C. § 2064
(b).

    After reviewing the record, we conclude the
Commission did not violate section 6(b) of the Product
Safety Act.     On several occasions, the Commission
carefully reviewed the documents to assure that it would
not release any documents submitted by Daisy to the
Commission pursuant to section 15(b).




                           -7-
    Broad disclosure is the dominant objective of the
Freedom of Information Act. See Miller v. USDA, 13 F.3d
260, 262 (8th Cir. 1993); United States Department of
Justice v. Reporters Committee for Freedom of the Press,
489 U.S. 749, 772-73 (1989); 16 C.F.R. § 1015.1(b)
(1997).    In addition, exemptions must be narrowly
construed. See Department of the Air Force v. Rose, 425
U.S. 352, 361 (1976).     With these considerations, we
conclude that the Commission's decision to disclose the
documents was not arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with the law.
We affirm the district court's denial of relief, and
dissolve the district court's stay order barring release
of the documents pending appeal.

    A true copy.

           Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH
CIRCUIT.




                             -8-